249 F.2d 957
W. Howes MEADE, Appellant,v.C. Edward GOLDBERG, Individually, and C. Edward Goldberg, Agent, Appellee.
No. 13038.
United States Court of Appeals Sixth Circuit.
October 26, 1957.

Appeal from the United States District Court for the Eastern District of Kentucky; Hiram Church Ford, Judge.
Edward F. Prichard, Jr., Lexington, Ky., for appellant.
Gess, Mattingly, Saunier & Atchison, Lexington, Ky., Jerome J. Dick, Washington, D. C., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on appeal from the judgment of the district court, and on appeal from the order of the district court denying appellant relief from judgment under Section 412.110 of the Kentucky Revised Statutes, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment and order appealed from be and are hereby affirmed in accordance with the opinion of Judge Ford and on the findings of fact and conclusions of law of the district court.